DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.
	The following is an examiner’s statement of reasons for allowance: Prior art of Zhang (CN107194989) discloses three-dimensional reconstruction of a traffic accident using unmanned plane aerial technology which computes both a sparse point cloud and a dense point cloud.  However, nothing in the prior art disclosed a method comprising: receiving, by a device and from a vehicle device of a first vehicle, video data for video captured of a location associated with an accident associated with a second vehicle; generating, by the device and based on the video data, a sparse point cloud of the location associated with the accident; generating, by the device and based on the video data, depth maps for frames of the video data; utilizing, by the device, the depth maps with the sparse point cloud to generate a dense point cloud; generating, by the device and based on the video data, a dense semantic point cloud; determining, by the device and based on the dense semantic point cloud, a dense semantic overhead view of the location associated with the accident; projecting, by the device, bounding boxes of the second vehicle onto the dense semantic overhead view to provide a trajectory of the second vehicle in the dense semantic overhead view; augmenting, by the device, the dense semantic overhead view with the trajectory of the second vehicle, with additional data to generate a final overhead view; and performing, by the device, one or more actions based on the final overhead .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667